                Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 1 of 9




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        Fax: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. CR 20-71406 MAG
                                                     )
14            Plaintiff,                             )   MEMORANDUM IN SUPPORT OF THE UNITED
                                                     )   STATES’ MOTION FOR DETENTION
15       v.                                          )
                                                     )   Judge: Hon. Nathanael M. Cousins
16   ADRIAN KYLE BENJAMIN,                           )   Date:  October 8, 2020
                                                     )   Time: 10:30 a.m.
17            Defendant.                             )
                                                     )
18

19            The COVID-19 pandemic has caused an exponential rise in the online exploitation of children,
20 especially the enticement of children to produce sexually explicit content.1 And predators like Benjamin

21 are to blame. Benjamin, a 24-year-old male, has a penchant for exploiting children over the internet. A

22 review of his devices pursuant to a March 2020 search warrant revealed that at least three children have

23 been victimized by him, enticed and manipulated to produce and send sexually explicit images and

24 videos. For purposes of detention, more concerning is Benjamin’s inability (or perhaps simply his

25 refusal) to mend his ways. Since he was interviewed by law enforcement and his devices seized,

26
     1
27   See, e.g., https://www.scientificamerican.com/article/the-coronavirus-pandemic-puts-children-at-risk-
   of-online-sexual-exploitation/ (last accessed October 5, 2020);
28 https://www.cnn.com/2020/05/25/us/child-abuse-online-coronavirus-pandemic-parents-investigations-
   trnd/index.html (last accessed October 5, 2020).
     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                 1
               Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 2 of 9




 1 Benjamin, with the help of his mother and his mother’s boyfriend, acquired new electronic devices. And

 2 he continued to engage in sexually explicit conversations with minors.

 3          Benjamin is charged by complaint in this case with Receipt of Child Pornography, in violation of

 4 18 U.S.C. § 2252(a)(2). His charged conduct — which carries a presumption of detention — combined

 5 with his decision to continue sexually enticing minor victims, proves that Benjamin is a danger to the

 6 community who should be detained.

 7 I.       Legal Standard

 8          The Bail Reform Act of 1984 permits pretrial detention of a defendant without bail where “no

 9 condition or combination of conditions will reasonably assure the appearance of the person as required

10 and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). Detention is appropriate

11 where a defendant is either a danger to the community or a flight risk; it is not necessary to prove both.

12 United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). A finding that a defendant is a danger

13 to the community must be supported by clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B). A

14 finding that a defendant presents a risk of non-appearance need only be supported by a preponderance of

15 the evidence. Motamedi, 767 F.2d at 1406.

16          Because this is “an offense involving a minor victim” under § 2252(a)(2), “it shall be presumed

17 that no condition or combination of conditions will reasonably assure the appearance of the person as

18 required and the safety of the community.” 18 U.S.C. § 3142(e)(3)(E). Once this presumption is

19 triggered, “the defendant [must] produce some credible evidence forming a basis for his contention that

20 he will appear and not be a threat to the community.” United States v. Thomas, 667 F. Supp. 727, 728

21 (D. Or. 1987); see also United States v. Castaneda, No. 18-CR-00047-BLF-1, 2018 WL 888744, at *4

22 (N.D. Cal. Feb. 14, 2018). And even where a defendant offers evidence to rebut the presumption, courts

23 consider four factors to determine whether the pretrial detention standard is met: (1) the nature and

24 circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) the

25 defendant’s history and characteristics; and (4) the nature and seriousness of the danger to any person or

26 the community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g); United States

27 v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).

28

     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                 2
                 Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 3 of 9




 1 II.      Argument

 2          Here, there already exists a rebuttable presumption for detention — a presumption that, for

 3 reasons discussed below, Benjamin cannot overcome. Moreover, even if Benjamin were able to rebut

 4 the presumption, the § 3142(g) factors weigh against pretrial release.

 5          A.      Instant Offense

 6          Benjamin began communicating with Minor Victim 1 in 2018 — when she was about 14 years

 7 old. This was a fact that Benjamin knew and cherished.

 8          [Benjamin]:            I’m bot [sic] going to leave you because of your age dummy.
 9                                 How old are you? 16? 15? 32?
            Minor Victim 1:        14 … turning 15 on [REDACTED]
10          [Benjamin]:            Okay that’s fine
                                   You’re still my little girl
11                                 Jeez
12                                 I still love you
                                   Okay?
13

14          When executing a search warrant on Benjamin’s electronic devices, the FBI found numerous

15 sexually explicit images and videos of Minor 1. These videos, which are consistent with the descriptions

16 provided by Minor Victim 1 to law enforcement, include the following:

17                     Video of what appears to be a female digitally penetrating her vagina with her middle
18                      and ring fingers.

19                     Video of what appears to be a screen recording from Snapchat of a female digitally
20                      penetrating her vagina with her middle and ring fingers.

21                     Video of what appears to a screen recording of a fully naked female sitting on the
22                      floor exposing her breasts and vagina. The female is massaging her breasts and

23                      digitally penetrating her vagina with her middle and ring fingers.

24                     Video of what appears to be a screen recording from Snapchat of a female digitally
25                      penetrating her vagina with her middle and ring fingers.

26          During the search of his residence, Benjamin was interviewed by the FBI. He told agents that he

27 meets many girls online through gaming platforms like Overwatch and then chats with them through

28 applications like Discord, Instagram, and Snapchat. When shown images of the Minor Victim 1,

     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                  3
                 Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 4 of 9




 1 Benjamin stated that he recognized her and provided her true name. He said that he believed she was 16

 2 or 17 years old, and admitted to exchanging sexually explicit images and videos with her.

 3          In addition to Minor Victim 1, Benjamin enticed several other children, and received sexually

 4 explicit images and videos from at least two others.2 Minor Victim 2 was about 13 or 14 years old when

 5 she engaged in sexual chats and sexual videos with Benjamin. Minor Victim 3 was about 15 years old

 6 when she sent sexually explicit images to Benjamin and masturbated on video chats with him.

 7 Moreover, Benjamin didn’t just receive child pornography from his minor victims — he made them

 8 produce it. He can often be seen instructing his victims and/or masturbating in his video calls with them.

 9          Benjamin’s communications with minor victims reflect a mastery over techniques that are known

10 to be used by sexual predators of children, such as asserting himself as an authority figure, using

11 romantic or intimate language, engaging in sexually explicit conversations, indicating a desire to meet in

12 person, and using guilt to deter children from disengaging from contact. His conduct poses no less

13 danger than — and can be as lethal as — loaded weapons or addictive drugs. Suicide, lifelong symptoms

14 of post-traumatic stress disorder, and chronic difficulties with trust and intimacy are some of its

15 documented consequences.3

16          B.      Continuing Predatory Conduct

17          When the FBI interviewed him in March, Benjamin seemed surprised to hear that it was illegal

18 to obtain child pornography from minors online. But Benjamin had ample opportunity to mend his ways

19 after the FBI first confronted him and seized his devices. Instead, Benjamin acquired new devices with

20 the help of his mother and his mother’s boyfriend, and then continued to engage in sexually explicit

21 conversations with potential minors.

22          As an example, in the months following the execution of the March search warrant, Benjamin

23 engaged in the following conversations with Discord User 2 — whose profile and messages strongly

24 indicate that she is a minor.

25

26   2
     His phone contained evidence of multiple conversations with potential additional victims. Other
   records confirm that Benjamin has a pattern of reaching out to females, several of whom are confirmed
27 minors, and engaging in enticement and grooming behavior.
   3
28   See https://www.scientificamerican.com/article/the-coronavirus-pandemic-puts-children-at-risk-of-
   online-sexual-exploitation/ (last accessed October 5, 2020).
     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                 4
            Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 5 of 9




 1        April 22, 2020
          Discord 2:     Why is ur game name kyle but ur discord name Jade?
 2        [Benjamin]: Its part of a long story lol
          Discord 2:     So are u a guy or a girl?
 3        [Benjamin]: Im a guy
                         I think
 4        Discord 2:     Okie
          [Benjamin]: Lemme check
 5                       Yup still a guy
          [Benjamin]: Wait how old are you
 6        Discord 2:     Guess
                         How old do I seem
 7        [Benjamin]: Id say an educated guess would be [Note: This is verbatim from Discord returns.
                         Nothing further was reported.]
 8        Discord 2:     Yeee
                         Good job
 9                       I mean yeah pretty much
          [Benjamin]: Fuck im good lmao
10
          [Benjamin]:   Why are you up child
11                      I just broke up with someone a couple days ago and theyre from Texas

12        Discord 2:    Are you putting your Minecraft beds together
          [Benjamin]:   Im just going over for a quick fuck in the able sisters store
13
          April 23, 2020
14        [Benjamin]: My sex dungeon
                         Lots of things to use
15                       Im trying to get casting couch
                         You can go fuck yourself down there LOL
16                       Ok get naked and come to dungeon
          Discord 2:     Oki
17        [Benjamin]: You wanna do thr [sic] fucking or be fucked
          Discord 2:     U choose
18        [Benjamin]: You know how to record video right
          Discord 2:     U just hold it down right
19        [Benjamin]: Yup
                         It caps last 30 seconds
20
          April 24, 2020
21        [Benjamin]: When is your bday again
                         Jan?
22                       You were like
                         I wish youbwere [sic] younger and lived near me
23                       And it wouldnt be weird calling you daddy
          Discord 2:     I hate online schooollllll
24                       My English teacher is a dick so I just dont do his work
                         The only thing I can keep up with is math
25                       And sometimes science
                         My school also shoved most classes together so I only have science math eng and
26                       history
                         And pe on tues and thurs
27
          [Benjamin]:   You’re literally gonna be like a sex toy to me
28        Discord 2:    Am I really bout to drive up to bay for a fuck
                        Ur a whole 7 hours away
     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                              5
            Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 6 of 9




 1        [Benjamin]:   Plus i can come down there too

 2        [Benjamin]:   You probably touch yourself more than me no cap
          Discord 2:    I never said that
 3        [Benjamin]:   You dont have to
          Discord 2:    I said I was a virgin
 4        [Benjamin]:   So key is to get get really wet before I thrust in

 5        April 25, 2020
          [Benjamin]: You should try lightly pinching and twisting your nipples
 6                       Twist and pull till you slip off
                         Grope yourself while rubbing yourself
 7                       Or maybe you have to hear me order you to
          Discord 2:     Maybe
 8        [Benjamin]: How about you try doing it rn
                         For daddy (;
 9        Discord 2:     Okayyyyy
          [Benjamin]: Lemme know how you like it
10                       Are you doing okay babygirl
                         I dont think i have you permission to rub
11                       Unless you are counting my suggestion
          Discord 2:     I am sorry
12                       I haven’t came yet tho
                         Daddy can I cum?
13        [Benjamin]: Are you like
                         Fully masturbating?
14                       Okay switch hands and finger with your right and suck the wet off your left
          Discord 2:     Yes daddy
15        [Benjamin]: Good girl
                         I want you to do that till the wet is all off your fingers
16                       Let me know when you finish that
          Discord 2:     It’s all gone
17        [Benjamin]: Thats my girl
                         Now switch again and suck your right
18
          [Benjamin]:   Can i actually trust you
19        Discord 2:    Yee
                        Where did that question come from?
20        [Benjamin]:   I just
          Discord 2:    You won’t
21                      I would never tell anyone
          [Benjamin]:   Im an adult right
22        Discord 2:    But if it makes you uncomfortable we can just be friends and talk normal until
                        later
23        [Benjamin]:   Bruh itll be again
          Discord 2:    You don’t actually touch me
24        [Benjamin]:   True..
                        Why do you actually want me to fuck you lmao
25
          [Benjamin]:   We can’t treat it like a relationship okay
26                      What’s off limits for you
                        Besides meeting
27        Discord 2:    Wym
          [Benjamin]:   Like what are things we arent going to do
28                      Since phone sex is gonna be a thing
                        Like are we gonna send nudes etc
     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                              6
              Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 7 of 9




 1          Discord 2:     Uhmmmmmmm idkkkk
            [Benjamin]:    Youve neber [sic] send nudes huh
 2          Discord 2:     You tell me ur limits first while I think
            [Benjamin]:    I have no limit besides no saving sexual content
 3          Discord 2:     If we aren’t saving it then should we use snapchat?
            [Benjamin]:    Yup
 4
            April 26, 2020
 5          [Benjamin]: I kinda wanna cum but people are home
                           I can get hard
 6                         Why
            Discord 2:     Why can’t you cum?
 7          [Benjamin]: I mean i can i guess
                           Should I?
 8                         You want anything while i do it
            Discord 2:     Do I want nudes?
 9                         Sure
            [Benjamin]: Sure thing
10                         You wanna touch with me or is it too risky
            Discord 2:     I think I cannnn
11          [Benjamin]: Okie dokes
                           Pants off?
12          Discord 2:     Always
            [Benjamin]: Rub, but on the outside of your panties
13          Discord 2:     Yes daddy
            [Benjamin]: Use your other hand to play with your nipples and squeeze your tits
14          Discord 2:     Yes daddyyy
            [Benjamin]: Good girl
15                         Hmmmcheck snap
            [Benjamin]: Now you can move your panties aside and rub your clit
16          Discord 2:     Thank you daddy
            [Benjamin]: You think you can show me putting one finger in?
17          Discord 2:     Yessss
            [Benjamin]: Good girl
18
            April 30, 2020
19          [Benjamin]: Shower picks sc

20          May 5, 2020
            Discord 2:  Maybe I am actually good at deepthroating lmao
21          [Benjamin]: Hmmmmm
                        I guess we’ll see when i fuck you right?
22

23          In short, no matter what his impetus or justifications may have been, Benjamin has proven
24 himself undeterred by the law and capable of finding the means and opportunities to endanger children.

25 There is no reason to expect that he will pose any less danger if released.

26

27

28

     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                 7
                 Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 8 of 9




 1          C.      COVID-19 Does Not Warrant Pretrial Release

 2          Magistrate Judges in this Court have held that the current health crisis does not alter the criteria

 3 for detention under the Bail Reform Act.4 Nothing about the COVID-19 pandemic mitigates the danger

 4 that Benjamin will continue to entice children to produce and send sexually explicit content to him. To

 5 the contrary, as discussed above, limitations wrought by the pandemic make it more likely that he will

 6 successfully exploit his home- and computer-bound victims. Finally, the government is aware of no facts

 7 (such as advanced age or medical condition) that would place Benjamin at greater risk of developing a

 8 serious illness if he contracted COVID-19.

 9          D.      The § 3142(g) Factors Weigh Against Pretrial Release.

10          “The presumption [of detention] is not erased when a defendant proffers evidence to rebut it;

11 rather the presumption remains in the case as an evidentiary finding militating against release, to be

12 weighed along with other evidence relevant to factors listed in § 3142(g).” Hir, 517 F.3d at 1086

13 (internal quotation marks omitted). Here, even if Benjamin were to rebut the presumption of pretrial

14 detention, the § 3142(g) factors weigh against pretrial release. Cf. United States v. Marigny, No. 20-MJ-

15 70755-MAG-1, 2020 WL 4260622, at *1 (N.D. Cal. July 24, 2020) (granting motion to revoke pretrial

16 release order where defendant masqueraded as a teenage girl on Instagram to induce, entice, persuade,

17 and use preteen and teenage boys to create and send him visual depictions of sexually explicit conduct,

18 and to engage in sexual conduct.)

19          The nature and circumstances of the offense charged. Congress has recognized that, “where

20 children are used in its production, child pornography permanently records the victim’s abuse, and its

21 continued existence causes the child victims of sexual abuse continuing harm by haunting those children

22 in future years.” Child Pornography Prevention Act of 1996, Pub. L. No. 104-208 § 121, 110 Stat. at

23
     4
24     In a written order, U.S. Magistrate Judge Susan van Keulen rejected a motion for release premised on
     the emergence of COVID-19, concluding that the existence and spread of COVID-19 did nothing to
25   undermine the Court’s previous findings regarding risk of non-appearance and danger to the community.
     United States v. Trujillo, No. 20-CR-00028-EJD-1 (SVK), Dkt. 15 (N.D. Cal.); see also, e.g., United
26   States v. Sanchez, No. 19-CR-00576-VC (JSC), Dkt. 23 (N.D. Cal.) (oral order denying bail motion
     premised on COVID-19 concerns); United States v. Traore, No. 20-CR-029-VC (JSC), Dkt. 28 (N.D.
27   Cal.) (same); United States v. Campos, No. 19-CR-0280-RS (JSC), Dkt. 95 (N.D. Cal.) (same); cf. In the
     Matter of the Extradition of Alejandro Toledo Manrique, No. 19-MJ-71055-MAG-1 (TSH), Dkt. 115
28   (granting motion for release premised on COVID-19 concern in extradition proceeding, with different
     standards for release than under the Bail Reform Act, where defendant was more than 70 years old).
     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                  8
               Case 3:20-mj-71406-MAG Document 8 Filed 10/06/20 Page 9 of 9




 1 3009, 3009-27 (1996). Additionally, the Supreme Court has said that child pornography “produces

 2 concrete and devastating harms for real, identifiable victims.” Paroline v. United States, 572 U.S. 434,

 3 457 (2014). Courts considering the matter have thus found that even possessing child pornography — let

 4 alone receiving it after enticing victims to produce the material — weighs in favor of detention. See

 5 United States v. Bell, No. SACR 08-00087-MMM, 2008 WL 11411709, at *2 (C.D. Cal. June 6, 2008)

 6 (collecting cases).

 7          Weight of the evidence. Though the “least important of the various factors,” courts must consider

 8 the evidence in terms of the likelihood that defendant will pose a danger. Hir, 517 F.3d at 1090. As

 9 discussed above, the weight of the evidence against Benjamin is considerable, and includes his receiving

10 child pornography from at least three minor victims.

11          Defendant’s history and characteristics. Though Benjamin appears to have family ties and a lack

12 of criminal history, his decision to continue engaging in sexually explicit conversations with potential

13 minors even after the FBI executed a search warrant in his home confirms that he is a predator who,

14 regardless of the conditions imposed, will remain a threat to children if granted pretrial release.

15          Nature and seriousness of the danger to the community. Danger is no less real simply because it

16 occurs online. The potential further commission of similar offenses against minor victims poses a grave

17 risk to potential victims and the community at large. The production, collection, and/or transmission of

18 child pornography inflicts lifelong damage on its victims.

19                                                        *****

20          Because there are no conditions of release that could reasonably assure the safety of the

21 community, in particular Benjamin’s minor victims, the United States requests that he be detained.

22
     DATED: October 6, 2020                                       Yours sincerely,
23
                                                                  DAVID L. ANDERSON
24
                                                                  United States Attorney
25

26                                                                _/s/ Mohit Gourisaria_____
                                                                  MOHIT GOURISARIA
27                                                                Assistant United States Attorney
28

     UNITED STATES’ DETENTION MEMORANDUM
     CR 20-71406 MAG                                  9
